DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
In response to communications files on August 2, 2022, claims 1-10 and 12-20 are 
amended per applicant’s request.  Therefore, claims 1-20 are presently pending in the application. 
Reasons for Allowance
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the 
prior arts of records, neither anticipates nor renders obvious the following limitations as claimed:

As to claims 1, 12, and 17, the prior art of records fail to anticipate or suggest a system comprising: a computing device comprising at least one processor, the at least one processor configured to: receive item data identifying a plurality of items for a search query provided by a user; determine, for each of the plurality of items, a first value based on a relevance of each of the plurality of items to the search query; determine user engagement data for the user, wherein the user engagement data identifies engagements by the user for each of the plurality of items on a webpage, wherein the user engagement data identifies at least a first engagement type, a second engagement type, and a third engagement type; determine, for each of the plurality of items, a weight value based on the user engagement data for each of the plurality of items, wherein: the weight value is a first weight value when the first engagement type is above a first threshold; the weight value is a second weight value when the first engagement type is not above the first threshold and the second engagement type is above a second threshold; the weight value is a third weight value when the second engagement type is not above the second threshold and the third engagement type is above a third threshold: and the weight value is a fourth weight value when the third engagement type is not above the third threshold; determine, for each of the plurality of items, a second value based on the user engagement data and the weight values;
determine, based on the first values and the second values, a ranking of the plurality of items; and transmit the ranking of the plurality of items, together with the other limitations of the independent claims.
The dependent claims 2-11, 13-16, and 18-20 being definite, enable by the specification, and further limiting to the independent claim, are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BELIX M ORTIZ DITREN whose telephone number is (571)272-4081.  The examiner can normally be reached on M-F 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-2720631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Belix M Ortiz Ditren/Primary Examiner, Art Unit 2164